Citation Nr: 0207718	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952 and from December 1967 to February 1972.  The 
veteran had twenty years, eleven months and eight days of 
total active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, in which service connection for PTSD 
was granted and assigned a 30 percent evaluation.  

By a decision dated in March 2001, the Board denied the 
veteran's claim for an initial evaluation in excess of 30 
percent for PTSD.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by an attorney, filed a joint 
motion, in July 2001, asking the Court to vacate the Board's 
March 2001 decision and remand the matter to the Board for 
readjudication and further discussion of the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Court granted the parties' motion in a July 
2001 Order, and the case was returned to the Board for 
compliance with the directives that were stipulated in the 
joint motion.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the October 1999 rating decision, the January 
2000 Statement of the Case (SOC), as well as the March 2000 
Supplemental Statement of the Case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The veteran was the subject of VA examination in October 
1999.  

4.  The veteran's service-connected PTSD is manifested by 
moderate symptoms.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C. §§ 5100, 5102, 5103A (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met at any time since the initial 
grant of service connection.  38 U.S.C. §§ 1155, 
5107(b)(2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The October 1999 rating decision, the January 2000 SOC, as 
well as the March 2000 SSOC informed the veteran of the 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C. §§ 5102, 5103A 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded a VA examination in October 1999.  See 38 U.S.C. 
§ 5103A (2002); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  PTSD  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2002); 
38 C.F.R. Part 4 (2001).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making a determination, 
the Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (2001) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The rating formula used for PTSD, pursuant to 38 C.F.R. Part 
4, Diagnostic Code 9400 (2001), is:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) merits a 30 
percent evaluation.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships calls for a 50 percent evaluation.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships necessitates a 70 percent evaluation.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (2001).  


Background  

The VA examined the veteran in October 1999.  He reported 
anhedonia, hypervigilance and intrusive thoughts about the 
war that occurred almost daily.  The veteran said that most 
of his symptoms intensified following his retirement in 1996.  
The veteran reportedly reexperienced the traumatic events of 
combat in Vietnam in a number of ways, including recurrent, 
intrusive and distressing recollections occurring daily, 
nightmares that occur two to three times per month, and both 
psychological distress (guilt, cheerfulness and depression), 
and physical symptoms (sweating and increased heart rate) 
when confronted with trauma cues.  He reportedly attempted to 
avoid reminders of his combat experiences (example: combat 
related thoughts / conversations).  The veteran described a 
significant loss of interest or pleasure in his usual 
activities (example: attending football games, spending time 
with friends) since his return from Vietnam, and even more 
significantly, since his retirement from work three years 
ago.  He avoided other people and preferred to be alone.  

It is reportedly difficult for him to experience loving 
feelings for other people, including his sons, and he stated 
that he felt emotionally distant from others.  The veteran 
also reported symptoms of hyperarousal such as awakening 
approximately three times every night with difficulty 
returning to sleep, concentration problems, hypervigilance 
and an exaggerated startle response.  

He also reported symptoms of excessive guilt, difficulty 
concentrating, lack of energy and previous suicidal 
ideations.  The veteran stated that he had previously 
experienced transient thoughts while driving alone, of 
driving off of a road.  His score on the Beck Depression 
Inventory-II was indicative of someone who was reporting 
several levels of depressive symptomatology.  The veteran's 
response pattern on the MMPI-II indicated that he was likely 
experiencing significant distress.  Individuals who produce 
this type of profile were often seen as anxious to receive 
treatment for problems that they did not understand and they 
fear that may be uncontrollable.  Such a profile should not 
be seen as indicative of an attempt at "faking bad" because 
it was typical of PTSD patients, since seeking compensation 
was not an issue.  Several clinical scales were highly 
elevated, including the Schizophrenia Scale and the Paranoia 
Scale, which could indicate the guilt and isolation 
experienced by many PTSD patients.  

The Global Assessment of Functioning (GAF) score was 50.  GAF 
scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 44-47 (4th Ed. 1994) (DSM-IV).  

The examiner commented that the veteran was experiencing a 
full range of symptoms of chronic PTSD and secondary 
depression as a result of traumatic events he experienced in 
Vietnam.  Since his discharge from the military he had 
reportedly experienced significant difficulty working with 
other people because of his tendency to avoid others.  The 
veteran experienced one failed marriage and had very limited 
social contacts outside of his immediate family.  Largely 
because of his PTSD symptoms, he currently remained isolated, 
anxious and depressed.  Since his retirement three years ago, 
the veteran's PTSD symptoms have reportedly increased in 
frequency and severity.  His GAF score of 50 was based on 
significant depressive symptoms, severe PTSD symptomatology 
and disruption of his social and personal functioning by his 
PTSD symptoms.  

VA outpatient treatment records, dated August 1999 to May 
2002, show that the veteran was seen for PTSD.  Between 
August 1999 and May 2002 the veteran attended and actively 
participated in the Korean Combat & POW Support Group.  In 
August 1999 the veteran reported seeing a shadowy figure in 
his house at night.  In September 1999 the veteran reported 
intrusive thoughts of Vietnam which increased as he got 
older.  He reported constantly being on guard, not allowing 
himself to have friends or get close to anyone for fear 
something would happen to them or feeling he must "hit the 
ground" when he heard sudden noise.  The veteran reported 
occasional nightmares and jerking in his sleep according to 
his wife.  He reported feeling guilty about things that 
happened in Vietnam and avoided talking about things, which 
remind him of Vietnam.  He did not want to admit and was not 
committable.  In October 1999 he began to open up in the 
group and acknowledged problems with intrusive thoughts, 
anger and numbing.  

In January 2000 there were no acute problems.  He felt that 
he was at times still in a combat mode, as he was 
hypervigilant, easily angered, triggered by environmental and 
intrapsychic stimuli.  In March 2000 the veteran related that 
since he retired from working in 1996 he noticed an increase 
in his recollections of his military experience.  He had 
thoughts of his time spent in the service while working, but 
found he could overcome his thoughts more, he attributes this 
to being busy.  The veteran complains of thinking about the 
wars he was involved in almost everyday.  He found that his 
thoughts were bad.  The veteran thought about being in the 
fields and calling in gun attacks.  He found that his 
thoughts were more about Vietnam than Korea.  The veteran 
also complained of having disturbing dreams and nightmares at 
least once a week.  He had avoidance behavior and preferred 
being alone, as he did not trust others.  He avoided crowds 
and tended to be nervous and hyperviligant.  The veteran was 
not sure of his future.  His GAF was 65.  

In July 2001 the veteran reported recollections of his 
military experience.  He had daily thoughts and dreams and 
nightmares at least once a month.  The veteran had avoidance 
behavior with increase arousal.  

Analysis

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected PTSD does not warrant a 
disability rating in excess of 30 percent under 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2001).  Manifestations of the 
veteran's service-connected psychiatric disorder have not 
produced occupational and social impairment with reduced 
reliability and productivity or with deficiencies in most 
areas such as work, family relations, judgment, thinking or 
mood.  The veteran is not totally socially and occupationally 
impaired.  

For example, a 50 percent evaluation requires flattened 
affect.  At the October 1999 VA examination the veteran's 
affect was within normal limits.  In September 1999 his 
affect was constricted and in March 2000 his affect was 
slightly constricted.  The January 2002 mental status 
examination revealed that the veteran's affect was 
restricted.  The May 2002 mental status examination revealed 
that the veteran's affect was anxious.  As the veteran's 
affect is not flattened an evaluation of 50 percent is not 
warranted.  

Case in point, the veteran's speech has not been shown to be 
circumstantial, circumlocutory, stereotyped (a criterion for 
a 50 percent evaluation) or intermittently illogical, obscure 
or irrelevant (a criterion for a 70 percent evaluation).  In 
August 1999 the veteran's speech was relevant and at the 
October 1999 VA examination his speech was meaningful and of 
normal rate.  In March 2000 the veteran's speech was slightly 
dysarthric but he was not depressed.  The May 2002 mental 
status examination revealed that the veteran's speech was 
normal.  Since the veteran's speech has not been shown to be 
circumstantial, circumlocutory, stereotyped, intermittently 
illogical, obscure or irrelevant a 50 percent or 70 percent 
evaluation is not merited.  

A 50 percent evaluation necessitates difficulty in 
understanding complex commands or impairment of long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks).  In August 1999 the veteran 
had no problem with concentration.  However, in March 2000 he 
reported problems with short-term memory.  In July 2001 the 
veteran reported fair memory but noticed a problem with 
short-term memory.  He denied any problems with confusion or 
becoming lost while driving or within his home.  Given that 
the veteran does not have difficulty in understanding complex 
commands or impairment of long-term memory a 50 percent 
evaluation is not called for.  

The evidence does not show impaired judgment, a criterion for 
a 50 percent evaluation.  In August 1999 the veteran's 
judgment and insight appeared intact.  In March 2000 the 
veteran's automatic judgment and insight were intact.  The 
January 2002 and May 2002 mental status examinations revealed 
that the veteran's automatic judgment and insight were 
intact.  Because the veteran's judgment was not impaired a 50 
percent evaluation is not warranted.  

A 50 percent evaluation requires impaired abstract thinking 
and a 100 percent evaluation requires gross impairment of 
thought processes.  In August 1999 the veteran's thought 
content was logical and coherent.  At the October 1999 VA 
examination there was no evidence of gross cognitive 
dysfunction or a formal thought disorder.  In March 2000 his 
thoughts were coherent.  Since the veteran's abstract 
thinking is not shown to be impaired and his thought process 
is not grossly impaired a 50 or 100 percent evaluation is not 
for application.  

The veteran's personal appearance has not been neglected, as 
required for a 70 percent evaluation.  At the October 1999 VA 
examination he was well groomed and appropriately dressed.  
Hence, a 70 percent evaluation is not merited.  

A 100 percent evaluation requires persistent delusions or 
hallucinations.  At the October 1999 VA examination the 
veteran denied psychotic symptoms, such as hallucinations or 
delusions.  In March 2000 he did not have clear-cut 
hallucinations.  Accordingly, a 100 percent evaluation is not 
called for.  

Furthermore, difficulty or an inability in establishing and 
maintaining effective work and social relationships has not 
been shown.  The evidence shows that the veteran attended and 
actively participated in the Korean Combat & POW Support 
Group, that he began to open up in the group and found the 
group of peers helpful.  He was able to work until retirement 
in 1996.  Consequently, there was no serious impairment in 
social functioning and the veteran was able to establish or 
maintain effective relationships with people.  

The psychiatric records consistently indicated that the 
veteran was alert and oriented in all modalities.  In August 
1999 the veteran was alert to time, place and person.  At the 
October 1999 VA examination he appeared to be alert and fully 
oriented.  In March 2000 the veteran was alert and oriented.  
The January 2002 mental status examination revealed that the 
veteran was alert and oriented.  The May 2002 mental status 
examination revealed that the veteran was alert and oriented.  
While there were problems with short-term memory he was never 
found to be hallucinating or delusional.  His GAF scores were 
between 50 and 65.  A GAF of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  A GAF score of 61 to 70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social or occupational functioning (e.g., 
occasional theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

Although the veteran's GAF score was 50 at the October 1999 
VA examination the manifestations of his PTSD do not support 
this GAF score.  The August 1999 VA outpatient treatment 
record revealed that the veteran denied any plans to harm 
himself or others, but admitted passive thoughts of both.  He 
understood the consequences of his behavior.  The mental 
health coordinator administered the Sheehan mini neuropsychic 
interview scale for suicidality and his risk was moderate.  
The veteran had thought he would be better off dead and 
thought of suicide.  He denied wanting to harm himself, had 
no plan, no attempt, did not want to admit, and was not 
committable.  In September 1999 the veteran denied plans to 
hurt self or others.  The veteran denied current suicidal 
ideation or intent at the October 1999 VA examination.  He 
stated that he would not harm himself because of his concern 
for his wife.  The March 2000 VA outpatient treatment record 
showed that the veteran was not suicidal or homicidal.  He 
did not have thoughts of hurting himself or others.  The 
veteran was cooperative and not overtly psychotic.  In July 
2001 the veteran reported that he was not having thoughts of 
hurting self or others.  The January 2002 and May 2002 mental 
status examinations revealed that the veteran was not 
suicidal or homicidal.  He was cooperative and not overtly 
psychotic.  

Rather, the evidence of record supports the March 2000 GAF of 
65 (depressed mood, mild insomnia, some difficulty in social 
or occupational functioning, generally functioning pretty 
well, with some meaningful interpersonal relationships).  In 
August 1999 the veteran reported depressed mood for years but 
was not overtly psychotic.  In September 1999 he was not 
overtly psychotic but he had depressed mood.  At the October 
1999VA examination the veteran was readily cooperative with 
the interview process.  He maintained appropriate eye contact 
with the interviewers.  He reported sleep disturbance 
depressed mood and social isolation.  In January 2000 the 
veteran interacted with other group members and discussed 
combat service in Korea and Vietnam.  In March 2000 the 
veteran was not sure if he felt sad or unhappy.  He had fair 
sleep, a good appetite, his energy was fair but he felt that 
it was limited due to his cardiac disease and his interest in 
things.  In July 2001 the veteran reported he reported sleep 
disturbance and terminal insomnia.  He had good appetite.  
The May 2002 mental status examination revealed that the 
veteran's mood was fair.  

As noted above, the 30 percent evaluation represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 
9, 1993).  As such, the Board finds that the current 30 
percent disability evaluation is proper and a disability 
rating in excess thereof under the provisions of Diagnostic 
Code 9440 is not warranted.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

